Citation Nr: 1046951	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for erectile dysfunction, 
secondary to medication taken for service-connected major 
depressive disorder.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus, to include as 
secondary to medicine taken for service-connected degenerative 
joint disease of the lumbar spine and left foot plantar 
keratosis.

5.  Entitlement to special monthly compensation based on loss of 
use of a creative organ. 

6.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine.

7.  Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to 
March 1991 and active duty for training (ACDUTRA) from December 
1984 to June 1985, with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of March 2006, April 2007, November 2008 and November 2009 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

When the issues of service connection for bilateral pes planus, 
service connection for hypertension, an initial evaluation in 
excess of 20 percent for degenerative joint disease of the lumbar 
spine, and an evaluation in excess of 50 percent for major 
depressive disorder were previously before the Board in April 
2009, they were remanded to RO for additional development.  

The issues of service connection for hypertension, service 
connection for tinnitus, an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine, and 
an evaluation in excess of 50 percent for major depressive 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus has not been shown by competent clinical 
evidence of record to be related to service.

2.  Erectile dysfunction has not been shown by competent clinical 
evidence of record to be related to medication taken for service-
connected major depressive disorder.  

3.  Service connection has not been established for disability 
manifested by loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Erectile dysfunction was not incurred or aggravated as a 
result of medication taken for service-connected major depressive 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2010).

3.  The criteria for award of special monthly compensation based 
on loss of use of a creative organ have not been met.  38 C.F.R. 
§§ 1114(k) (West 2002 & Supp 2009); 38 C.F.R. §§ 3.350 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by letters sent to 
the appellant in April 2007 and October 2009 that fully addressed 
all necessary notice elements and were sent prior to the 
respective initial AOJ decisions in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The letters also 
provided the criteria for assignment of an effective date and 
disability rating in the event of award of the benefit sought.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
service personnel records and VA treatment records.  The Veteran 
was provided an opportunity to set forth his contentions during a 
hearing before an undersigned Veterans Law Judge, but cancelled 
the hearing in December 2009 correspondence.  

A VA opinion with respect to the Veteran's erectile dysfunction 
was obtained in November 2009.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a reading of the Veteran's 
claims file and medical records, and relevant medical literature.  
It considers all of the pertinent evidence of record, to include 
the statements of the Veteran, and provides a rationale for the 
opinion offered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  

VA has not conducted an examination with respect to the Veteran's 
claim for service connection for bilateral pes planus.  

VA has a duty to provide a VA examination expressing such an 
opinion when the record lacks sufficient evidence to decide the 
veteran's claim, but contains evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

As discussed below, the Board finds that there is no medical 
evidence indicating that the Veteran's bilateral pes planus may 
be etiologically associated with any established in-service 
event, injury, or disease.  The Board recognizes that the Court 
of Appeals for Veterans Claims (Court) in McLendon held that this 
element establishes a low threshold, and that a VA examination 
can be required based on medical evidence which suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits.  However, even considering the low 
threshold established here, none of the medical evidence of 
record in this case contains any indication that the Veteran's 
current bilateral pes planus might be associated with any in-
service event, injury, or disease.  Therefore, a remand in order 
to obtain a supplemental opinion regarding this issue is not 
required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (finding that further development would serve no 
useful purpose when it would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Analysis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or 
air service also includes any period of inactive duty for 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury, but not disease, incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted for 
disability resulting from a disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from an injury, but not 
disease, incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen, supra.

Turning to the Veteran's bilateral pes planus, the Board observes 
that he is service-connected for intractable plantar keratosis of 
the left heel in association with tuberosity of the calcaneus.  
The Veteran was denied service connection for right foot problems 
by a September 2001 rating decision.  As the Veteran's current 
claim pertains to a diagnosed bilateral foot disability, the 
Board finds that it is a new claim that can be addressed on its 
merits.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(where a prior claim for service connection has been denied, and 
a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a new 
decision on the merits is required.

The Veteran contends that wearing ill-fitting boots caused his 
bilateral pes planus.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral pes planus.  Put simply, the 
competent medical and lay evidence of record does not link the 
Veteran's bilateral pes planus to his period of active duty, or 
any ACTDUTRA or INACTDUTRA.  

The Veteran's service treatment records for the periods of 
ACTDUTRA and active duty from 1984 to 1985 and January to March 
1991, respectively, are negative for complaints, symptoms, 
findings or diagnoses related to bilateral pes planus.  

Medical records from the Oklahoma National Guard include an 
August 2003 report of medical examination showing that the 
Veteran had mild asymptomatic pes planus.  On a November 2006 
report of medical history, he complained of foot trouble, 
including flat feet, since 2001.  The report of a corresponding 
November 2006 medical examination shows that he had moderate 
symptomatic pes planus.  

These service treatment records do not support the Veteran's 
claim.  They do not show that the Veteran incurred or aggravated 
pes planus while on ACDUTRA or INACDUTRA.  Rather, they show only 
that the Veteran's pes planus was noted and described at these 
times.  

In this regard, the Board observes that Oklahoma National Guard 
records reflect that the Veteran was on active duty in September 
and October 2005.  However, his Military Membership Status was 
State Controlled and thus, even if any aggravation did occur 
during this time, it would not be relevant to this claim.  

In July 2007 correspondence, a VA physician stated that he had 
reviewed the Veteran's medical records and examined his feet.  
The physician stated that the Veteran did have pes planus, and 
described his X-ray and physical findings and his treatment 
history.  The physician provided the opinion that the Veteran 
continued to experience chronic foot pain which had been ongoing 
since his time in the service.  

The Board finds that this opinion does not support the Veteran's 
claim.  It fails to link the Veteran's current pes planus to any 
period of qualifying military service.  In this regard, to the 
extent the opinion discusses unspecified chronic foot pain, the 
Board again notes that the Veteran is already service-connected 
for a left foot disability.  

The Veteran has submitted lay statements from witnesses alleging 
that he had foot complaints during active duty.  As a general 
matter, lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
these statements either discuss foot problems in a very general 
way, or specifically address symptoms related to the Veteran's 
service-connected left foot disability.  As a result, they do not 
support his claim for service connection for bilateral pes 
planus.  To the extent the witnesses discuss general foot 
complaints, the Board again notes that the Veteran is already 
service-connected for a left foot disability.

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of pain, the credibility of his opinions are 
outweighed by the lack of probative medical evidence in support 
of his claim.  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence supporting the 
assertions, in and of itself, does not render the statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  Simply 
stated, the Board finds that the Veteran's service medical 
records (containing no evidence of pes planus during his ACDUTRA 
or active duty from 1984 to 1985 and in 1991, and no evidence of 
incurrence or aggravation during any subsequent ACDUTRA or 
INACTDUTRA) and post-service medical records (containing no 
evidence linking the Veteran's bilateral pes planus to qualifying 
service) outweigh his contentions.

Turning to the Veteran's erectile dysfunction, his October 2009 
original claim and August 2010 correspondence from his attorney 
make it clear that he contends that his erectile dysfunction is 
due to medication taken for his service-connected major 
depressive disorder.  He has not contended, and the evidence does 
not suggest, that his erectile dysfunction had its onset during 
or as a result of service.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the Board 
need not sua sponte consider and discuss that theory.  Therefore, 
the Board will not discuss direct service connection.  Robinson 
v. Mansfield, 21 Vet. App. 545 (2008).

In July 2008 correspondence, T.G., RN, the Veteran's fiancée, 
stated that she was a VA registered nurse working in psychiatry.  
In June 2009 correspondence, she stated that the Veteran had been 
prescribed medication for erectile dysfunction.  She said that he 
continued to have problems with erectile dysfunction, secondary 
to Citalopram 40 mg, which he had been prescribed by his 
physician for depression.  She stated that as a registered nurse 
she knew that one of the side effects of Citalopram was erectile 
dysfunction.  

A November 2009 VA medical opinion provides that the examiner 
reviewed the Veteran's claims file, service treatment records, 
private medical records and VA medical records.  The opinion 
reviews the Veteran's medical history, including cocaine 
dependence and alcohol abuse.  The opinion also reviews several 
articles from medical literature.  The examiner expressed the 
opinion that, after review of the medical records and medical 
literature, the Veteran's erectile dysfunction was less likely as 
not permanently aggravated or a result of Citalopram and was at 
least as likely as not a result of substance abuse including 
cocaine, alcohol, and marijuana since 1997.  The examiner stated 
that the side effect risk of up to 6 percent with Citalopram 
failed to meet the level of at least as likely as not.  The risk 
from the multiple substances meets the level of at least as 
likely as not.  

The Board finds that this VA medical opinion is highly probative 
evidence against the Veteran's claim, and outweighs T.G.'s 
medical opinion.  The VA opinion takes into account T.G.'s 
medical opinion, and several articles from relevant medical 
literature.  Further, the VA opinion specifically refers to the 
Veteran's medical history, as set forth in VA medical records, in 
more detail than T.G.'s opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  In the 
Board's judgment, the references to the Veteran's medical history 
also make for a more convincing rationale.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").  The VA opinion also provides an alternate explanation 
of the Veteran's erectile dysfunction with reference to the 
Veteran's medical records.

The Board also finds that the Veteran's own contentions do not 
constitute medical evidence in support of his claim.  The Veteran 
himself is not competent to diagnose the etiology of his own 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As a result, his assertions cannot constitute 
competent medical evidence that his bilateral pes planus was 
caused or aggravated by active service. 

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno, 
supra.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, supra.

Nevertheless, to the extent that the Veteran is able to observe 
continuity of erectile dysfunction since beginning Citalopram, 
his opinion is outweighed by the November 2009 VA medical 
opinion.  

As service connection is not warranted for erectile dysfunction, 
secondary to medication taken for service-connected major 
depressive disorder, special monthly compensation based on loss 
of use of a creative organ caused by erectile dysfunction is not 
warranted.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for bilateral pes planus; erectile 
dysfunction, secondary to medication taken for service-connected 
major depressive disorder; or special monthly compensation based 
on loss of use of a creative organ.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Service connection for erectile dysfunction, secondary to 
medication taken for service-connected major depressive disorder, 
is denied.

Special monthly compensation based on loss of use of a creative 
organ is denied.


REMAND

A preliminary review of the record indicates that the remaining 
issues require additional development.  

The medical evidence of record shows that the Veteran currently 
has hypertension.  In July 2008 correspondence, T.G., RN, the 
Veteran's fiancée and a VA registered nurse working in 
psychiatry, described the Veteran's psychiatric symptoms in 
detail.  She provided the medical opinion that as a result of 
these symptoms, the Veteran's blood pressure was constantly 
elevated which required medication.  The Veteran has also 
contended that medication he takes for his service-connected 
major depressive disorder has caused or aggravated his 
hypertension.  

As T.G.'s medical opinion raises the possibility that the 
Veteran's hypertension "may be associated" with his service-
connected major depressive disorder, the Board finds that a VA 
medical opinion is warranted.  See McLendon, supra.

The Veteran has made numerous contentions that pain from his 
service-connected low back disability results in additional 
functional loss.  In August 2010 correspondence, the Veteran's 
attorney again made this assertion.  

VA outpatient treatment reports dated during the appeal period 
show complaints of pain, but do not address whether the Veteran 
has functional loss due to pain, weakness, excess fatigability, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Moreover, the Board observes that 
the Veteran has not had a VA examination for this disability 
during the appeal period.  Thus, a VA examination is warranted to 
determine the current level of severity of this disability.  

The Veteran claims that his tinnitus is directly due to noise 
exposure during active duty, or is secondary to Ibuprofen used to 
treat his service-connected lumbar spine and left foot 
disabilities.  The report of a June 2009 VA outpatient audio 
examination relates that the Veteran had a history of military 
and post-military noise exposure, each with occasional hearing 
protection.  

A November 2009 VA medical opinion provides that it was less 
likely as not that the Veteran's tinnitus was permanently 
aggravated or a result of Ibuprofen.  The VA examiner stated that 
the Veteran's tinnitus was at least as likely as not a result of 
factors unrelated to Ibuprofen, such as substance use, noise 
exposure and factors common in the general population.  However, 
the VA examiner did not specify whether he was referring to the 
Veteran's military or post-military noise exposure.  

The Court has held that once the Secretary undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); see also 38 C.F.R. § 4.2 (2010) (noting that if 
the examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  Thus, in the present case 
an additional medical opinion is required to address the 
relationship, if any, between the Veteran's military noise 
exposure and his current tinnitus.

In August 2010 correspondence, the Veteran's attorney stated that 
the Veteran was submitting evidence that his service-connected 
major depressive disorder had caused him to have behavioral 
problems at work for which he had suspended.  She specifically 
requested that the Veteran be considered for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  

The claims file does not include these employment records.  It is 
unclear if the Veteran's attorney meant to submit them as an 
attachment with her correspondence, or meant that the Veteran was 
going to submit them later.  Regardless, the Veteran has placed 
VA on notice as to the existence of evidence potentially relevant 
to his claim for an increased evaluation for major depressive 
disorder.   As VA has a duty to assist the Veteran in the 
development of the claim, a remand is required to obtain these 
employment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to 
an appropriate examiner to review the 
claims folder, including T.G.'s July 2008 
medical opinion, in order to fully address 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that Veteran's service-connected major 
depressive disorder, or any medication used 
to treat this disability, has caused or 
chronically worsened his hypertension.  The 
examiner is requested to provide a 
rationale for any opinion expressed.

2.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
the nature and current level of severity of 
the Veteran's service-connected 
degenerative joint disease of the lumbar 
spine.  The claims file must be made 
available to the examiner.  The examination 
is requested to specify whether the 
Veteran's disability results in functional 
loss due to pain, weakness, excess 
fatigability, or incoordination.  A 
complete rationale for all opinions 
expressed must be provided.  

3.  Forward the Veteran's claims folder to 
the examiner who provided the November 2009 
VA medical opinion (or a suitable 
substitute if this individual is 
unavailable) for an addendum.  The examiner 
is requested to review the claims folder, 
including the June 2009 VA outpatient audio 
examination report and the November 2009 
medical opinion, in order to fully address 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's inservice noise exposure 
resulted in his current tinnitus.  The 
examiner is requested to provide a 
rationale for any opinion expressed.

4.  Request that the Veteran provide, or 
identify and authorize VA to obtain, the 
employment records to which his attorney 
referred in August 2010 correspondence.  

5.  Then, readjudicate the Veteran's 
claim.  If any of the benefits sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


